423 F.2d 1290
UNITED STATES of America, Plaintiff and Appellee,v.Willie Lee SMITH, Appellant.
No. 22684.
United States Court of Appeals, Ninth Circuit.
March 10, 1970.

Volney v. Brown, Jr., Beverley Hills, Cal., for appellant.
Michael J. Lightfoot, Asst. U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Wm. Matthew Byrne, Jr., U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, TUTTLE* and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant Smith was convicted of nine counts of bank robbery (unarmed).


2
His point is that those witnesses who identified him had their ultimate identification tainted by beforehand examination of sets of photographs containing Smith's picture.  Of course, no one was present representing Smith.


3
We have examined the evidence and do not find that the procedures offend United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149; Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178; or Simmons v. United States, 390 U.S. 377, 88 S.Ct. 967, 19 L.Ed.2d 1247.


4
The facts here are quite akin to those in United States v. Bennett, 2 Cir., 409 F.2d 888.


5
The judgment of conviction is affirmed.



*
 The Honorable Elbert P. Tuttle, United States Circuit Judge, Fifth Circuit, sitting by designation